DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is cautioned that copending applications 17/390200, 17/390116, and 17/390077 currently recite similar limitations to those in the instant Applicant.  Care should be exercised to ensure that double patenting issues are avoided or addressed timely.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outlet”; the “wherein the second turbine includes a first nozzle […] and a second nozzle […]”; “wherein the fan is separate from the compression device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 19 is objected to because of the following informalities:  “,” appears to be missing between “third medium” and “wherein”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compression device” and “dehumidification system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “compression device”, an air cycle machine including a compressor and a plurality of turbines with or without fan is found to be the corresponding structure.  In the case of “dehumidification system”, condenser, water extractor, and reheater (which form a high-pressure water separator) are found to be the corresponding structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno et al. (US 2018/0237144).
Regarding claim 1, Bruno et al. shows an environmental control system of an aircraft (see at least Abstract) comprising: 
a plurality of inlets for receiving a plurality of mediums including a first medium (see at least Figure 6, inlet #201 for a first medium), a second medium (see at least Figure 6, inlet #101 for a second medium), and a third medium (see at least Figure 6, dot-dashed arrow for medium #F2; paragraphs [0033]-[0034]); 
an outlet for delivering a conditioned form of the first medium to at least one load of the aircraft (see at least Figure 6, solid arrow feeding cabin #102); and 
a compression device arranged in fluid communication with the plurality of inlets and the outlet (see at least Figure 6, compression device #210), the compression device including a plurality of turbines configured to provide energy by expanding one or more mediums of the plurality of mediums (see at least Figure 6, turbines #213/#214), and a compressor configured to receive energy from the one or more mediums expanded across at least one of the plurality of turbines (see at least Figure 6, compressor #212), wherein the plurality of turbines includes a first turbine (see at least Figure 6, turbine #213) and a second turbine (see least Figure 6, turbine #214); 
wherein during a first mode of operation, energy derived from the second medium within the second turbine is used to compress the first medium at the compressor (see at least Figure 6, valves #V6 and #V9; see also paragraphs [0042]; [0048]: valves #V6/#V9 can each be selectively closed, thus there exists a mode where turbine #214 receives the second medium via open valve #V9 and not the third medium (i.e. valve #V6 closed); Examiner notes that as claimed the first mode does not exclude also using the third medium: Examiner further notes that since turbine #214 and compressor #212 are on shaft #215, turbine #214 is understood as a source of energy for compression); and during a second mode of operation, energy derived from both the second medium and the third medium within the second turbine is used to compress the first medium at the compressor (see at least Figure 6, valves #V6 and #V9; see also paragraphs [0042]; [0048]: valves #V6/#V9 can each be selectively closed, thus there exists a mode where turbine #214 receives the second medium via open valve #V9 and the third medium (i.e. valve #V6 open); Examiner notes that since turbine #214 and compressor #212 are on shaft #215, turbine #214 is understood as a source of energy for compression).
Regarding claim 2, Bruno et al. further shows wherein the first turbine is configured to receive and extract work from the first medium (see at least Figure 6, turbine #213 receives the first medium from inlet #201, extracting work is inherent to turbine).
Regarding claim 3, Bruno et al. further shows wherein the first medium is only provided to the first turbine of the plurality of turbines (see at least Figure 6, only turbine #213 receives the first medium from inlet #201).
Regarding claim 5, Bruno et al. further shows wherein in the second mode of operation, the second medium and the third medium are mixed at a mixing point located at an outlet of the second turbine (see at least Figure 6, discharge from turbine #214).
Regarding claim 6, Bruno et al. further shows wherein the compressor is operable to receive the first medium (see at least Figure 6, compressor #212 receives the first medium from inlet #201).
Regarding claim 7, Bruno et al. further shows further comprising a heat exchanger arranged in fluid communication with the compression device (see at least Figure 6, heat exchanger #130), wherein the first medium output from the compressor is cooled by the third medium (see at least paragraph [0043]: see at least Figure 6: the discharge from the turbine #214 includes the third medium which is directed to the heat exchanger #130).
Regarding claim 8, Bruno et al. further shows wherein the first medium is ram air or fresh air (see at least paragraph [0034]: medium from inlet #201 is ram air or fresh air).
Regarding claim 9, Bruno et al. further shows wherein the second medium is bleed air (see at least paragraph [0029]: medium from inlet #101 is bleed air) and the third medium is cabin discharge air (see at least paragraph [0033]: the medium from cabin #102 is cabin discharge air).
Regarding claim 10, Bruno et al. further shows further comprising: a ram air circuit including a ram air shell (see at least Figure 6, ram air shell #119) having at least one heat exchanger positioned therein (see at least Figure 6, heat exchanger #130 within ram air shell #119), the at least one heat exchanger being fluidly connected to an outlet of the compressor (see at least Figure 6, heat exchanger #130 is fluidly connected to the outlet of compressor #212); and a dehumidification system arranged in fluid communication with the ram air circuit (see at least Figure 6, condenser #160, water extractor #162, condenser/reheater #260: note that these structures correspond with those disclosed by Applicant for “dehumidification system” in paragraph [0037]).
Regarding claim 11, Bruno et al. further shows further comprising a fan arranged within the ram air shell to move a flow of ram air across the at least one heat exchanger (see at least fan #219 in ram shell #119 along with heat exchanger #130).
Regarding claim 13, Bruno et al. further shows wherein the fan is separate from the compression device (see at least Figure 6, fan #219 in ram shell #119 remote from compression device #210).
Regarding claim 14, Bruno et al. further shows wherein the dehumidification system includes a high-pressure water separator (see at least Figure 6, condenser #160, water extractor #162, condenser/reheater #260: note that these structures correspond with those disclosed by Applicant for “high-pressure water separator” in paragraph [0037]).
Regarding claim 16, Bruno et al. further shows wherein the second medium and the third medium output from the second turbine are exhausted overboard (see at least paragraph [0033]: note that #215 is in error for #214; see Figure 6, discharge stream from turbine #214 directed through ram shell #119 and to ambient).
Regarding claim 17, Bruno et al. further shows further comprising a heat exchanger arranged in fluid communication with the compression device (see at least Figure 6, heat exchanger #130), wherein the first medium output from the compression device is cooled by the third medium (see at least paragraph [0043]: see at least Figure 6: the discharge from the turbine #214 includes the third medium which is directed to the heat exchanger #130).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (US 2018/0237144).
Bruno et al. discloses all the elements of claim 1, upon which claims 4, and 18-20 depend.  
Regarding claim 4, Bruno et al. is silent regarding wherein the second turbine includes a first nozzle for receiving the second medium and a second nozzle for receiving the third medium.
Bruno et al., does, however, further disclose wherein the first turbine includes a first nozzle for receiving a medium and a second nozzle for receiving another medium (see at least paragraphs [0035]-[0036]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bruno et al with wherein the second turbine includes a first nozzle for receiving the second medium and a second nozzle for receiving the third medium: that is using the known technique of providing a turbine with a first nozzle for receiving a medium and a second nozzle for receiving another medium to provide the system of Bruno et al. with wherein the second turbine includes a first nozzle for receiving the second medium and a second nozzle for receiving the third medium would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the predictable benefit of predicable medium supply.  
Regarding claim 18, Bruno et al. is silent regarding wherein the first mode of operation is a low-altitude mode.  However, Bruno et al. only discusses use of the third medium in the context of a high altitude mode (see at least paragraph [0039]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first mode of operation of the system of Bruno et al. to be a low-altitude mode, to provide the benefit of ensuring sufficient power supply to the second turbine by excluding the third medium since the third medium in the system of Bruno et al. would not be pressurized with respect to ambient during a low-altitude mode.  
Regarding claim 19, Bruno et al. further discloses further comprising a valve arranged downstream from the inlet associated with the third medium (see at least Figure 6, valve #V6) wherein in the first mode of operation, the valve is closed such that only the second medium is provided to the second turbine (see at least Figure 6, valves #V6 and #V9; see also paragraphs [0042]; [0048]: valves #V6/#V9 can each be selectively closed, thus there exists a mode where turbine #214 receives the second medium via open valve #V9 and not the third medium (i.e. valve #V6 closed)).
Regarding claim 20, Bruno et al. is silent regarding wherein the second mode of operation is a high-altitude mode.  However, Bruno et al. only discusses use of the third medium in the context of a high altitude mode (see at least paragraph [0039]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the second mode of operation of the system of Bruno et al. to be a high-altitude mode, to provide the benefit of energy savings through reduced reliance on the second medium (i.e. bleed air) by making use of waste energy from the third medium since the third medium in the system of Bruno et al. would be pressurized with respect to ambient during a high-altitude mode.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. as applied to claim 11 above, and further in view of Bruno ‘56 (US 2017/030556), or, in the alternative, Bruno ’58 (US 2017/0305558).
Regarding claim 12, Bruno et al. does not disclose wherein the fan is part of the compression device.
Bruno et al. ’56, or, in the alternative, Bruno ’58 teaches another environmental control system wherein the fan is part of the compression device (see at least Bruno et al. ’56 paragraphs [0023], [0025]; Bruno et al. ’58 paragraph [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bruno et al. with wherein the fan is part of the compression device, as taught by Bruno et al. ’56 or, in the alternative, Bruno et al. ’58, to improve the system of Bruno et al. by allowing for the turbine(s) to power the fan (see at least Bruno et al. ’56 paragraphs [0023], [0025]; Bruno et al. ’58 paragraph [0032]).  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. as applied to claim 10 above, and further in view of Bruno ‘56 (US 2017/030556) and Bruno ’58 (US 2017/0305558).
Regarding claim 15, Bruno et al. does not disclose wherein the second medium and the third medium output from the second turbine are exhausted into the ram air circuit downstream from the at least one heat exchanger.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for discharge of mediums into a ram air circuit.  
In this regard, is it is noted that Bruno et al ’56 teaches wherein the second medium output from the second turbine is exhausted into the ram air circuit downstream from the at least one heat exchanger (see at least turbine #245 discharging bleed air (i.e the second medium) to the ram air circuit downstream of heat exchanger #220), and Bruno et al. ’58 teaches wherein the third medium output from the second turbine is exhausted into the ram air circuit downstream from the at least one heat exchanger (see at least turbine #245 discharging cabin air (i.e. the third medium) to the ram air circuit downstream of heat exchanger #220).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bruno et al. with wherein the second medium and the third medium output from the second turbine are exhausted into the ram air circuit downstream from the at least one heat exchanger, since, as taught by Bruno et al. ’56 and Bruno et al. ’58, such provision is known in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for the pressure differential of the second medium and third medium to provide work for turning the compression device without altering the heat exchange characteristics of the system.  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  It appears that both of these references could also be used as a primary reference against the currently pending claims.  Examiner has not applied these references to avoid unnecessary duplicate rejection(s).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763